 
 
I 
112th CONGRESS
2d Session
H. R. 5124 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Huelskamp introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on strontium halophosphate doped with europium. 
 
 
1.Strontium halophosphate doped with europium
(a)In generalHeading 9902.22.73 of the Harmonized Tariff Schedule of the United States (relating to strontium halophosphate doped with europium) is amended by striking the date in the effective period column and inserting 12/31/2015.
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
